DISMISS; Opinion Filed November 12, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00180-CV

                       OH WIRELESS AND CHONG OH, Appellants
                                       V.
                              DIEGO CANTU, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-05257

                             MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       The clerk’s record in this case is overdue. By letter dated July 15, 2013 we notified

appellants that the Dallas County District Clerk’s office had informed the Court that the clerk’s

record had not been filed because appellants had not paid for or made arrangements to pay for

the clerk’s record. We directed appellants to provide the Court with written verification of

payment or payment arrangements for the clerk’s record within ten days.             We cautioned

appellants that if we did not receive the required documentation, we might dismiss the appeal for

want of prosecution. To date, appellants have not provided the required documentation or

otherwise corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE


130180F.P05




                                            –2–
                                      S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     JUDGMENT

OH WIRELESS AND CHONG OH,                           On Appeal from the 192nd Judicial District
Appellants                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-05257.
No. 05-13-00180-CV        V.                        Opinion delivered by Justice Evans.
                                                    Justices O'Neill and Lang-Miers
DIEGO CANTU, Appellee                               participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee DIEGO CANTU recover his costs of this appeal from
appellants OH WIRELESS AND CHONG OH.


Judgment entered this 12th day of November, 2013.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE




130180.dis.cr.op.docx                       –3–